DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 15-19 are objected to because of the following informalities:  Independent claim 15 introduces the term “ARIT”.  However, the term “ARIT” has never been define in the claim.  Dependent claims 16-19 all depend from claim 15 and fail to correct the deficiencies of Claim 15.  Additionally, claims 16 and 19 include the same term which is never defined.  Given that independent Claim 1 defines the term as “age range interval tabulations”, the examiner assumes that this is merely a typographical error introduced when the applicant added an additional statutory class of invention.  As such, this is how the examiner is going to interpret the term for the purpose of prosecuting the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are directed to a method and  system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
providing entity information of the contributing entities, wherein the entity information includes age information of the contributing entities and other information that is useful to schedule fair distributions;
defining age range interval tabulations (ARIT) above a threshold age, and an optimal number of ARITs corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the relational multi-level tree system comprises flat-top or adjacent flat-top multi-level trees within respective ARITs of the age ranges tabulation data structure;
determining a number of positions for assigning the contributing entities into respective levels of the ARIT in the age ranges tabulation data structure, wherein: the age ranges tabulation data structure comprising x levels of ARIT based on the age ranges of contributing entities, wherein 1 is the lowest level of the ARIT of the relational multi-level tree system and corresponds to the lowest ARIT of the relational multi-level tree system, x is the highest level of the ARIT of the relational multi-level tree system and corresponds to the highest ARIT of the relational multi-level tree system, and level i + 1 is a next higher level than an ith level, where i is from 1 to x-1, and corresponds to the next higher ARIT of the relational multi-level tree system;
pre-sorting the contributing entities’ position assignments in the relational multi-level tree system based on age ordered priorities;
assign, using the ordered age priority sequence, the pre-sorted contributing entities in their respective ARITs which correspond to the levels in the age ranges tabulation data structure by assignment of the positions of the contributing entities into the flat-top or adjacent flat-top multi-level trees in accordance with use and guidance by a level strength analysis chart (LSAC) constructed, wherein the LSAC includes level strength and level accumulative strength parameters for size and measurement considerations, and wherein assigning the pre-sorted contributing entities in the respective ARIT comprises:
determining optimal sizes of the flat-top multi-level trees and number of the adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of the contributing entities to be positioned inside respective ARITs with optimal size and measurement considerations made in accordance with a level strength analysis chart (LSAC) constructions to prevent the sizes of multi-level trees from getting overly large, wherein the optimal sizes of the flat-top multi-level trees are differences between two selected levels of accumulative strengths parameters form the LSAC;
determining an optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of contributing entities to be positioned in the respective ARIT with optimal size and measurement considerations made in accordance with the LSAC, wherein the optimal size of the flat-top multi-level tree is a difference between accumulative strengths of two selected levels in the LSAC, and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed within the respective ARIT is computed by dividing the total number of contributing entities to be positioned in the respective ARIT by the optimal sizes of the flat- top multi-level tree, 
constructing a single flat-top multi-level tree or multiple adjacent flat- top multi-level trees within the respective ARIT based on the optimal size of the flat-top multi-level tree and number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT
applying top/down assignment of the positions of the contributing entities for constructing the flat-top multi-level trees within the respective ARITs which correspond to the levels in the age ranges;
applying adjacent-top/down assignment of the positions of the contributing entities for constructing the adjacent flat-top multi-level trees within the respective ARITs;
applying periodically reassigning the positions of the contributing entities into the next higher ARIT of the relational multi-level tree system at interval indications or during contributing entities’ age advancements;
applying periodically graduating the contributing entities out of the respective ARITs in the relational multi-levels tree system where, one or more contributing entities’ age exceed each level of ARIT in the age ranges tabulation data structure; and
performing fair distributions to respective contributing entities based on a contributing strength of a contributing entity and a contributing weight of a contributing entity. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial or legal interactions directed advertising marketing and sales related activities or behaviors in which data is gathered from contributing entities, the data is analyzed using mathematical algorithms and concepts to determine multilevel marketing distribution amounts. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a database and a processor. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a database and a processor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from the fact that the applicant’s specification only mentions a processor and database and provides no further details regarding the claimed processor and database); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, in addition to being part of the abstract idea are also considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
providing entity information of the contributing entities, wherein the entity information includes age information of the contributing entities and other information that is useful to schedule fair distributions;
performing fair distributions to respective contributing entities based on a contributing strength of a contributing entity and a contributing weight of a contributing entity;
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-14; and 16-19 appear to merely further limit the abstract idea by further limiting the age range interval tabulation threshold (claim 2); further limiting the values of the levels in the multi-level tree (claims 3 and 16); further limit the optimal size and measurement considerations (claim 4); further limit the value of the level strength parameter (claims 5 and 17); add additional calculations related to contributing strength and contributing weight (claims 6, 7, and 10); further limit the flat-top multi-level tree and the positioning of contributing entities (claims 8,  11-14 and 19); further limit the presorting of the contributing entities (claims 9 and 18), and therefore only limit the application of the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes) and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-19 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “wherein the threshold age is a variable if not 17 years old”.  One of ordinary skill in the art would not now what the applicant means by this limitations.  Does the applicant’s claim mean that that the threshold age is either set to a variable such as “x” or it is set to 17?  If so, then how and when does the variable get resolved to a specific threshold age? It does not appear that the ARITs can be defined until after a specific threshold age is determined.  Based on the applicant’s specification in paragraph 20 and figures 1a through 1b, it appears that the applicant determines the lowest age in a group of people and assigns that age minus 1 year as the threshold age.  There does not appear to be any support in the applicant’s specification for a threshold age set to a variable other than in the claims as originally filed.  As such, it would be impossible for one of ordinary skill in the art to determine how the variable is resolved to an age and/or how a variable that has no value can be used as a threshold.  The specification only appears to support setting the threshold age to a specific age value.  So perhaps the applicant is intending this limitation to mean that the threshold age need not be 17 as described in the specification in page 20, but can be age. If this is the case then the examiner suggests cancelling the claim as a threshold age must inherently be an age value and the claim would not further limit the claim from which it depends.  If the applicant does not wish to cancel the claim then the examiner suggests amending the claim to recite “wherein the 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “wherein a value of the levels of the age ranges tabulation data structure of the relational multi-level tree system is a variable if not comprises eight levels of ARIT”.  One of ordinary skill in the art would not now what the applicant means by this limitations.  How can a value of the levels of the age ranges tabulation data structure be a variable? As it is a single value, and each of the levels must have the same value, then it is required that the value be an actual value and not a variable, otherwise it would be impossible to form the data structure. A variable is a letter such as “x” that is a data structure that obtains a single numerical value at some future date and the claimed “a value” cannot be changed to represent different values. What does the applicant mean by “is a variable if not comprises eight levels”? Does the applicant intend this limitation to require that the value of the levels of the age range tabulation data structure have any number of levels and if value is eight then the data structure is created with eight levels and the claimed age ranges for each of the eight levels must be used? If so, the examiner suggests amending the claim to recite “the structured method of claim 1, wherein the age ranges tabulation data structure of the relational multi-level tree system comprises at least one 
Claim 5 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 17 recites “The structured method of claim 4 and the system of claim 15, wherein a value of a level strength parameter of a level z in the LSAC is a variable if not based on 5z, wherein the LSAC comprises: for level 0, strength = 1 and accumulative strength = 1” and “The structured method of claim 4 and the system of claim 15, wherein a value of a level strength parameter of a level z in the LSAC is a variable if not based on 5z, wherein z is from 0 to 12, wherein the LSAC comprises: for level 0, strength = 1 and accumulative strength = 1” respectively.  One of ordinary skill in the art would not now what the applicant means by this limitations.  How can a value of a level strength 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 recites “wherein the contributing strength of a contributing entity in the relational multi-level tree system is a variable if not five (5), and wherein the contributing weight of a contributing entity in the relational multi-level tree system is a variable if not two (2)”.  One of ordinary skill in the art would not now what the applicant means by this limitations.  How can “a contributing strength” or “the contributing weight” be “a variable”.  Claim 6 from which claim 7 depends has positively recited that both of these value has been determined.  As such it would not appear possible that after such a determination that either of them could be “a variable” much less one of them.  What does the applicant mean by “if not 5” and “if not 2”. Does the applicant intend the limitation to mean that once the value is determined in claim 6, then if the value of the contribution strength of the entity is not resolved to 5, then the contribution strength is assigned an unresolved and undetermined value represented by a variable; and if the contributing weight is not determined to be 2, then the contributing weight is assigned an unresolved and 

Possible Allowable Subject Matter
Claims 1-19 would be allowable over the prior art if the applicant were to overcome the Claim Objections, 35 USC 101 rejections, and 35 USC 112 rejections identified above.
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  The closest prior art is Soroca (PGPUB: 20100063877) and Data Structures (“csci210: Data Structures” http://www.bowdoin.edu/~ltoma/teaching/cs210/spring09/Slides/210-Trees.pdf, 2009, pages 1-41 which discloses A structured method for forming a relational multi-level tree system and progressing entities’ positions in the relational multi-level tree system into positions in a next successive higher level in the relational multi-level tree system for effecting fair distributions to the entities and a relational multi-level 
a database providing entity information of the contributing entities, wherein the entity information includes age information of the contributing entities and other information that is useful to schedule fair distributions;
defining, by a processor, age range interval tabulations (ARIT) above a threshold age, and an optimal number of ARITs corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the relational multi-level tree system comprises flat-top or adjacent flat-top multi-level trees within respective ARITs of the age ranges tabulation data structure;
determining, by the processor, a number of positions for assigning the contributing entities into respective levels of the ARIT in the age ranges tabulation data structure, wherein: the age ranges tabulation data structure comprising x levels of ARIT based on the age ranges of contributing entities, wherein 1 is the lowest level of the ARIT of the relational multi-level tree system and corresponds to the lowest ARIT of the relational multi-level tree system, x is the highest level of the ARIT of the relational multi-level tree system and corresponds to the highest ARIT of the relational multi-level tree system, and level i + 1 is a next higher level than an ith level, where i is from 1 to x-1, and corresponds to the next higher ARIT of the relational multi-level tree system;
pre-sorting, by the processor, the contributing entities’ position assignments in the relational multi-level tree system based on age ordered priorities;

determining, by the processor, optimal sizes of the flat-top multi-level trees and number of the adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of the contributing entities to be positioned inside respective ARITs with optimal size and measurement considerations;
determining an optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of contributing entities to be positioned in the respective ARIT with optimal size and measurement considerations, and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed within the respective ARIT is computed by dividing the total number of contributing entities to be positioned in the respective ARIT by the optimal sizes of the flat- top multi-level tree, 
constructing a single flat-top multi-level tree or multiple adjacent flat-top multi-level trees within the respective ARIT based on the optimal size of the flat-top multi-level tree and number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT
applying, by the processor, top/down assignment of the positions of the contributing entities for constructing the flat-top multi-level trees within the respective ARITs which correspond to the levels in the age ranges;
applying, by the processor, adjacent-top/down assignment of the positions of the contributing entities for constructing the adjacent flat-top multi-level trees within the respective ARITs; 
performing, by the processor, fair distributions to respective contributing entities based on a contributing strength of a contributing entity and a contributing weight of a contributing entity
However, the examiner has been unable to find prior art that discloses: 
assigning the pre-sorted contributing entities in their respective ARITs in accordance with use and guidance by a level strength analysis chart (LSAC) constructed, wherein the LSAC includes level strength and level accumulative strength parameters for size and measurement considerations, 
determining  optimal sizes of the flat-top multi-level trees and number of the adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of the contributing entities to be positioned inside respective ARITs with optimal size and measurement considerations made in accordance with a level strength analysis chart (LSAC) constructions to prevent the sizes of multi-level trees from getting overly large, wherein the optimal sizes of the flat-top multi-level trees are differences between two selected levels of accumulative strengths parameters form the LSAC; 
determining an optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of contributing entities to be positioned in the respective ARIT with optimal size and measurement considerations made in accordance with the LSAC, wherein the optimal size of the flat-top multi-level tree is a difference between accumulative strengths of two selected levels in the LSAC, and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed within the respective ARIT is computed by 
applying, by the processor, periodically reassigning the positions of the contributing entities into the next higher ARIT of the relational multi-level tree system at interval indications or during contributing entities’ age advancements; and
applying, by the processor, periodically graduating the contributing entities out of the respective ARITs in the relational multi-levels tree system where, one or more contributing entities’ age exceed each level of ARIT in the age ranges tabulation data structure.
As such, claims 1-19 are would be allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621